In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from (1) so much of an order of the Supreme Court, Suffolk County (Cohen, J), dated November 21, 2006, as granted the plaintiffs motion for summary judgment, and (2) an order of the same *805court dated January 19, 2007, which denied his motion, denominated as one for leave to renew and reargue, but which was, in actuality, one for leave to reargue.
Ordered that the appeal from the order dated January 19, 2007, is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument (see Berktas v McMillian, 40 AD3d 563 [2007]); and it is further,
Ordered that the order dated November 21, 2006, is affirmed insofar as appealed from; and it is further,
Ordered that one bill of costs is awarded to the plaintiff.
The Supreme Court properly granted the plaintiffs motion for summary judgment on her cause of action for a conversion divorce (see Domestic Relations Law § 170 [6]; Christian v Christian, 42 NY2d 63, 72 [1977]). The defendant failed to raise a triable issue of fact with respect to the propriety and legality of the parties’ separation agreement (see Rosen v Goldberg, 28 AD2d 1051 [1967], affd 23 NY2d 791 [1968]; Akgul v Akgul, 175 AD2d 194, 195 [1991]). Schmidt, J.P., Rivera, Florio and Balkin, JJ., concur.